Citation Nr: 0904491	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-32 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1958 to 
July 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claim sought.  

In March 2008, the Veteran appeared before the undersigned 
Veterans Law Judge at a Travel Board Hearing in Atlanta, 
Georgia.  A copy of the transcript is of record.

The Veteran's claim was stayed in April 2008.  Following the 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), the 
Board stayed certain claims which theorized entitlement to 
service connection based on herbicide exposure that were 
filed by personnel who served in the territorial waters, but 
not on the land mass, of the Republic of Vietnam.  See 
Chairman's Memorandum No. 01-06-24.  Haas was subsequently 
reversed by the United States Court of Appeals for the 
Federal Circuit, and in January 2009, the United States 
Supreme Court denied a petition for further review.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  The Veteran's 
case was mistakenly classified as an herbicide case and one 
that was subject to the Haas stay.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While in service in Hawaii, the Veteran was involved in 
Project 112/Project SHAD (Shipboard Hazard and Defense 
program).  Project SHAD involved testing of chemical and 
biological warfare agents and simulants.  VA has acknowledged 
that the Veteran was involved in Project SHAD.  See March 
2004 letter from VA.  He was first informed in 2000 about his 
involvement and the possible risks associated with exposure.  
See Board hearing transcript, p. 4.  
In December 1996, the Veteran was diagnosed with diabetes 
mellitus, type II.  He contends that his exposure to 
biological and chemical agents caused his diabetes mellitus.

VA offers a thorough clinical examination for veterans 
involved in Project SHAD.  See March 2004 letter.  The 
Veteran contacted VA and received a clinical examination in 
December 2003.  The physician's assistant conducted an 
examination for ionizing radiation.  There is no indication 
that Project SHAD involved radiation.  He concluded that the 
Veteran's diagnosis of diabetes mellitus, type II, was 
unrelated to ionizing radiation.  He did not discuss any 
relation to chemical and biological agent exposure.  The 
Board finds this examination was inadequate.

The Veteran is currently service connected for hypertension.  
See September 1980 rating decision.  He mentioned in the 
Board hearing that he was told by a VA physician's assistant 
that his diabetes mellitus could also be related to his 
service-connection hypertension.  See Board hearing 
transcript, p. 6.

The Board finds that a VA examination is necessary to explore 
the etiology of his diabetes mellitus, type II, and the case 
must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded a VA 
examination to determine the nature and 
etiology of his diabetes mellitus, type 
II.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  The 
examining physician must specifically 
review information about the chemical and 
biological warfare agents involved in 
Project SHAD (including VHA Directive 
2004-016) before rendering an opinion.  
All indicated tests and studies deemed 
appropriate by the examining physician 
should be accomplished and all clinical 
findings should be reported in detail.  
After a review of the claims folder and a 
thorough examination, the physician should 
opine as to the following questions: (1) 
is it at least as likely as not (i.e., at 
least a 50/50 chance) that the Veteran's 
diabetes mellitus, type II, was caused by 
his exposure to biological and/or chemical 
agents used during Project SHAD; and/or 
(2) is it at least as likely as not that 
the Veteran's diabetes mellitus, type II, 
was caused or aggravated beyond the 
natural progress of the disease by his 
hypertension.  The examining physician 
should provide a full rationale for his or 
her opinions.  If an opinion cannot be 
reached without resort to speculation, the 
physician should so indicate, and explain 
why speculation is needed to arrive at a 
conclusion.

2.  The Veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report for 
any ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  Thereafter, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  Following any other indicated 
development, the RO should readjudicate 
the claim, to include entitlement to 
service connection as secondary to 
hypertension.  If the benefit is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




